DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 cites a “computer-readable storage medium".
          As an example, in the specification of the instant application, applicant cites “the terms "component", "module", and "system" are intended to encompass computer-readable data storage that is configured with computer-executable instructions that cause certain functionality to be performed when executed by a processor ([¶0022]). This definition does not limit the claimed storage from being a transitory medium such as a signal.  Pending claims are interpreted as broadly as their terms reasonably allow. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a computer readable or usable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only Cf.  Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987). 
It is suggested, for U.S.C. 101 compliance purposes, that the applicant uses in the claim language "non-transitory computer-readable storage medium" instead of " computer-readable storage medium". 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by MCCLOSKEY et al. (WO 2016032780 A1) (hereinafter MCCLOSKEY)[cited in the IDS filed by the applicant].

As to claims 1 and 11, MCCLOSKEY discloses and shows in fig. 2, an autonomous vehicle/a method, comprising: 
a lidar sensor system that comprises a light emitter [¶0023, 0046]; 
a computing system in communication with the lidar sensor system, wherein the computing system comprises: a processor [¶0040]; and 
memory that stores instructions that, when executed by the processor, cause the processor to perform acts [¶0040] comprising: based upon a parameter, determining that a code included in light signals emitted by the light emitter is to be updated [¶0074, 0081, 0087]; and responsive to determining that the code is to be updated, transmitting a command signal to the lidar sensor system, wherein the lidar system, in response to receipt of the command signal, causes the light emitter to transition from emitting light signals with a first code therein to emitting light signals with a second code therein, wherein the first code is different from the second code [¶0091, 0093, 00120], and further wherein the computing system transmits the command signal to facilitate avoidance of interference with respect to light signals emitted by a light source other than the lidar sensor system [¶0074, 0081, 00101].

As to claim 2, MCCLOSKEY discloses and shows in fig. 2, the autonomous vehicle wherein the first code is a first sequence of pulses and the second code is a second sequence of pulses [¶0091, 0093, 00120].


As to claim 4, MCCLOSKEY discloses and shows in fig. 2, the autonomous vehicle wherein the parameter is a geospatial position of the autonomous vehicle, the acts further comprising: receiving a signal that indicates that a second autonomous vehicle is in geographic proximity to the autonomous vehicle, wherein that the code is to be updated is determined based upon the signal [¶0074, 0084-0086, 0099].

As to claim 5, MCCLOSKEY discloses and shows in fig. 2, the autonomous vehicle wherein the signal further comprises a code identifier that identifies a code included in light signals emitted by a second lidar sensor system of the second autonomous vehicle, and wherein determining that the code included in the light signals emitted by the light emitter is to be updated comprises: based upon the code identifier, determining that the code included in the light signals emitted by the second lidar sensor system is the first code [¶0093, 0099, 00113].
As to claim 10, MCCLOSKEY discloses and shows in fig. 2, the autonomous vehicle wherein the command signal is configured to cause the lidar sensor system to include a first code in light signals emitted in a first direction and to include a second 

As to claim 12, MCCLOSKEY discloses and shows in fig. 2, the method wherein the lidar sensor system is a spinning lidar sensor system [¶0050].

As to claim 13, MCCLOSKEY discloses and shows in fig. 2, the method wherein the computer processor is comprised by a computing system that is on board the autonomous vehicle [¶0040].

As to claim 14, MCCLOSKEY discloses and shows in fig. 2, the method wherein the computer processor is comprised by a computing system that is remote from the autonomous vehicle [¶0072-0074].

As to claim 15, MCCLOSKEY discloses and shows in fig. 2, the method wherein the computer processor is comprised by the lidar sensor system [[¶0040] the lidar sensor being the combination of lidar unit 232 and computer system 210, see Fig. 2].

As to claim 16, MCCLOSKEY discloses and shows in fig. 2, the method further comprising: based upon a sensor signal output by a sensor of the autonomous vehicle, determining that a direction of travel of the autonomous vehicle has altered from a first direction to a second direction, wherein that the code is to be updated is determined 


As to claim 17, MCCLOSKEY discloses and shows in fig. 2, the method further comprising: receiving an indication from a computing system that: a second autonomous vehicle is in geographic proximity to the autonomous vehicle; and a second lidar sensor system of the second autonomous vehicle is emitting light signals with the first code included therein, wherein that the code is to be updated is determined based upon the indication [¶0074, 0084-0086, 0099].

As to claim 18, MCCLOSKEY discloses and shows in fig. 2, the method wherein the command signal is configured to cause a first light emitter of the lidar sensor system to emit a first light signal with a first code therein, and further wherein the command signal is configured to cause a second light emitter of the lidar sensor system to emit a second light signal with a second code therein [¶0093, 0099, 00113].

As to claim 19, MCCLOSKEY discloses and shows in fig. 2, an autonomous vehicle comprising: 
a computer-readable storage medium that comprises instructions that, when executed by one or more processors, cause the one or more processors to perform acts [¶0040] comprising: 

 based upon determining that the code is to be updated, transmitting a command signal to the lidar sensor system, wherein the command signal is configured to cause the lidar sensor system to update the code included in the light signals emitted by the lidar sensor system such that the lidar sensor system transitions from emitting light signals with a first code to emitting light signals with a second code that is different from the first code [¶0087, 0091, 0093, 00120].

As to claim 20, MCCLOSKEY discloses and shows in fig. 2, the autonomous vehicle the acts further comprising: receiving a point cloud generated by the lidar sensor system [¶0035], wherein the point cloud is generated based upon the light signals with the second code emitted by the lidar sensor system; and controlling a mechanical system of the autonomous vehicle based upon the point cloud [¶0052, 0055].


Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 9, the prior arts alone or in combination fails to disclose the claimed limitations such as “performing a comparison between a time when the code included in the light signals was last updated and a threshold, wherein that the code is determined to be updated is based upon the comparison” along with all other limitations of the claim. 

Claims 7-8 are allowable due to their dependencies. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886